Title: To Thomas Jefferson from John S. Lillie, 7 April 1802
From: Lillie, John S.
To: Jefferson, Thomas


            Sir/
              Boston Goal April 7th 1802
            Your well known candor induses me, although I acknowledge it to be a painful task, to be under the disagreeable necessity, to solicit an appointment, under your administration.
            I am a young man, and commenced Bussiness in the Mercantile line, but, in consequence of my takeing a very active and decided part [in the] politics of the Day; became obnoxious to the Party who stile them[selves] Federalists; consequently suffered very considerably in my Bussiness. In the year ’99, I quitted the Mercantile employ, disposed of my property in trade, and came forward in the arduous task of Editor of the Constitutional Telegraphe, in which Bussiness I have sacrificed my little property, and am reduced to the disagreeable alternative of soliciting an appointment.
            I am now suffering 3 Months close imprisonment, together with a fine of $100, for publishing a supposed Libel, on the “Lord Chief Justice of the Common Law of England ”; which appellation, His Honor Judge Dana, was pleased to apply to himself.
            In Septbr. 1800 Providence was pleased to bless me with a Son, which I had Baptized at the Old South Church with your name, in honor & respect for your Excellencys character; this Child is now 18 Months old, & has this Day, by particular request, paid a visit to the Venerable, & patriotic, Samuel Adams Esqr, formerly your Co-patriot in Congress, a character whom I am proud to rank as one of my best friends.
            If, Sir, at present, or even at any future period, you should think proper to honor me with your confidence, by confering on me any office of profit & trust, under your administration, which if I know my own heart, I can say I have exerted myself to the best of my small abilities to promote, without any viewes of profit, or emolument, but merely from principle itself.
            If your Excellency should want any information [respec]ting my character &c, Doctor Eustis, or Col. Varnum, […] the former, can give you the requisite. You will excuse Sir, the freedom I take in thus addressing you, and give me leave to subscribe myself with sentiments of the highest honor, and respect, Your Excellencys Devoted, Humble Servant.
            John S Lillie
          